Allowable Subject Matter
Claims 2-21 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Prior art fails to teach or to reasonably disclose “displaying plurality of icon sets that organize icons into a plurality of sub-categories within a category, the icon set among the plurality of icon sets including one or more icons and organizing the one or more icons of the icon set according to a first manner wherein based  on a first selection of the icon set, causing the device to display the one or more icons of the icon set organized according to a second manner wherein based on a second selection of an icon among the one or more icons organized according to the second manner, initiating an operation that corresponds to the icon among multiple operations available for initiation” as recited in the independent claims taken as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence Information
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPG_Pub. 2004/0117831 to Ellis discloses themes of icons already populated as categories  of contents (fig. 2-6; Para. 114-123…..) but fails to teach or to reasonably disclose “displaying plurality of icon sets that organize icons into a plurality of sub-categories within a category, the icon set among the plurality of icon .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY BANTAMOI whose telephone number is (571)270-3581. The examiner can normally be reached M-F 9-5 EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ANTHONY BANTAMOI/Examiner, Art Unit 2423